Case: 17-14686           Date Filed: 02/14/2019             Page: 1 of 3


                                                                                        [DO NOT PUBLISH]



                        IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE ELEVENTH CIRCUIT
                                      ________________________

                                         No. 17-14686; 17-14699
                                       ________________________

                                 D.C. Docket No. 1:16-cr-20965-JAL-1



UNITED STATES OF AMERICA,

                                                                        Plaintiff - Appellee,

versus

ROBERTO PALACIOS CORREOSO,
CLAUDIA MARITZA MATUTE,

                                                                        Defendants - Appellants.

                                       ________________________

                            Appeals from the United States District Court
                                for the Southern District of Florida
                                   ________________________

                                              (February 14, 2019)

Before WILSON, JILL PRYOR, and THAPAR, ∗ Circuit Judges.

PER CURIAM:


∗
    Honorable Amul R. Thapar, United States Circuit Judge for the Sixth Circuit, sitting by designation.
              Case: 17-14686     Date Filed: 02/14/2019   Page: 2 of 3


      Roberto Palacios Correoso was convicted by a jury of conspiracy to steal

goods from an interstate shipment, in violation of 18 U.S.C. § 371; theft of goods

from an interstate shipment, in violation of 18 U.S.C. § 659; and making a false

statement to a federal agent, in violation of 18 U.S.C. § 1001(a)(2). The jury

convicted co-defendant Claudia Maritza Matute on one count of receipt and

possession of stolen goods from an interstate shipment, in violation of 18 U.S.C. §

659, and one count of giving a false statement to a federal agent, in violation of 18

U.S.C. § 1001(a)(2). Correoso was sentenced to a 33-month total sentence and

Matute was sentenced to a 24-month total sentence.

      Correoso appeals his conviction, raising the following issues:

      1. Whether there was sufficient evidence at trial to sustain his conviction for

making a false statement to a federal agent; and

      2. Whether the district court abused its discretion in denying his

motion to suppress evidence forensically recovered from his cell phone.

      Matute appeals her conviction and sentence, raising the following issues:

      1. Whether there was sufficient evidence at trial to sustain her convictions

for receipt and possession of stolen goods from an interstate shipment, and giving a

false statement to a federal agency;

       2. Whether the district court abused its discretion by giving the jury a

deliberate ignorance jury instruction, over Matute’s objection;


                                          2
              Case: 17-14686    Date Filed: 02/14/2019    Page: 3 of 3


       3. Whether the district court erred in enhancing Matute’s sentence for

obstruction of justice pursuant to U.S.S.G. § 3C1.1;

      4. Whether the district court erred in granting Matute a 2-level minor role

reduction pursuant to U.S.S.G. § 3B1.2(b), rather than the 4-level minimal role

reduction that was recommended by the presentence investigation report;

      5. Whether the district court erred in denying Matute’s motion to interview

jurors and for an evidentiary hearing on possible “extrinsic influence”; and

      6. Whether the district court abused its discretion by denying Matute’s

motion for a new trial based on newly discovered evidence, and for an evidentiary

hearing.

      Having considered the briefs and the record, and after the benefit of oral

argument, we find no reversible error as to any of the issues submitted for review

on appeal. Accordingly, Correoso’s conviction and Matute’s conviction and

sentence are affirmed.

      AFFIRMED.




                                         3